DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received  4/20/21:  
Claims 50 – 54, 57, 59, 60 – 65 and 67 - 74 are currently pending and under examination.  
Claims 1 – 49, 55 – 56, 58 and 66 are cancelled.  
Claims 67 – 74 are newly added.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.  

Claims 50, 51, 54, 57, 59,  60 – 65 and 67 - 74, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110045966 to Shooshtari et al hereinafter “Shooshtari” as evidenced by the MSDS titled Hexamethylenediamine, by Sigma-Aldrich.  

Shooshtari is directed to cellulosic composites which use an improved binding composition.  Specifically the invention pertains to a cellulosic composite which employs as a binder an addition product of an amine and a reactant to form an amino-amide intermediate.  

Regarding claims 50, 51, 57, 60 – 64 and 67 - 70, Shooshtari discloses that the binder, which is employed to make a cellulosic composite, comprises the reaction product of an amine and a reactant to form an amino-amide intermediate which further reacts with a carbonyl compound such as an aldehyde (aldose) or ketone (ketose) [0022].  This amino-amide intermediate forms covalent bonds with the carbonyl compound.  The amino-amide intermediate is a polymeric polyamine.  The unique binders disclosed by Shooshtari are formaldehyde free [0010].  Examples of the amines include, di or multifunctional primary or secondary amines such as 1,6 hexane diamine (1, 6 diaminohexane), diethylenetriamine, triethylenetetramine, tetraethylenepentamine and mixtures of these [0024].  These are examples of polyamines.  The amine materials are examples of nucleophiles and the carbonyl compounds are equivalent to applicant’s reducing sugar (carbohydrate reactant).  Saccharides are a type of carbohydrate which can comprise mono, di, or many units i.e. polysaccharides.  From paragraph [0038], the binder composition can be mixed with a cellulosic material, either fibrous, wood chips, or a combination thereof.  Cellulose is a polysaccharide.  Shooshtari, at least at Example 1 teaches the mixture of the reaction product of hexane diamine and maleic anhydride with dextrose.  Dextrose (alpha - D - glucose) is a monosaccharide in the aldose form (aldehyde).  Dextrose is also a reducing sugar.  Hexane diamine is an example of a diamine where Q is a C6 alkyl group and R1 = R2 = amine.  

The method of preparing the composite material is discussed at least at Example 1 of Shooshtari.  The binder is prepared by combining hexane diamine, maleic anhydride and water (solvent) to create a solution.  These forms the amino – amide intermediate.  This is followed by the addition of dextrose, a simple monosaccharide (carbohydrate).  The solution is then applied to a glass plate (substrate) and dried at 100C to drive off the water (solvent) and then cured at 200C to form the cured polymeric binder.  Shooshtari also teaches that the examples (1 – 6) in each instance the thin glass plate can be replaced by a cellulosic mixture, either fibrous, wood chips or a combination thereof [0038].  From examples 1 – 6, each resulted in a hard brown polymer that was insoluble in water and solvents.  Hexane diamine is an amine where Q = C6 alkyl group and R1 = R2 = amine.  After the composition is cured with the cellulose material is forms a water insoluble polymer [0015].  Therefore, it would have been obvious to the skilled artisan to use the method and materials as claimed as it is directly taught by Shooshtari.  

Shooshtari teaches the formation of an amino – amide intermediate labeled as HM which comprises 27.1% of 1, 6 hexane diamine (HMDA) [0039].  In Example 1, a number of embodiments are disclosed.  Dextrose (alpha - D - glucose) is a monosaccharide in the aldose form (aldehyde).  Dextrose is also a reducing sugar.  The mass of dextrose (and corresponding water) used was 18g, 36g, 54g, 72g, 90g, 108g, 144g, 180g and 216g [0043].  This results in 9 separate trials.  Trials 2 – 6, in which have 42.8g of intermediate HM (11.59g of HMDA) is added the dextrose and water at levels of 36g, 54g, 72g, 90g and 108g yields a weight ratio of carbohydrate reactant / nucleophile (diamine) of 3.11 to 9.32.  See the attached chart.  These values lie within the claimed ranges.  The amine materials are examples of nucleophiles and the carbonyl compounds are equivalent to applicant’s carbohydrate reactant.  The molecular weight of dextrose is 180.156 g/mol and hexane diamine is 116.21 g/mol.  

From the attached chart, all nine trials (1 – 9) have a mole ratio of carbohydrate reactant / nucleophile (diamine) which lie within the claimed ranges for claims 62 – 63.  

From the attached chart, all trials 3 – 6 have a mole ratio of carbohydrate reactant / nucleophile (diamine) which lie within the claimed ranges for claim 70 (3:1 to 6:1).  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Regarding claim 54, Shooshtari discloses that the collection of matter (cellulosic material) can be derived from any cellulosic source synthetic or natural such as wood or plants [0017].  Cellulosic fibers, such as wood fibers are disclosed [0018].  Shooshtari also teaches that the examples (1 – 6) in each instance the thin glass plate (substrate) can be replaced by a cellulosic mixture, either fibrous, wood chips or a combination thereof [0038].  The Examiner takes the position that wood fibers are equivalent to cellulosic fibers and wood chips are equivalent to wood shavings, sawdust, wood pulp or ground wood.  Also, hemp is a type of cellulose material.  Rayon is a regenerated form of cellulose.  The process for preparing the cellulosic composite of Shooshtari is used for composites such as OSB (oriented strand board) and particle board (see claims 12 – 13).  

Shooshtari teaches that the binder composition as disclosed, results in a more robust binder product upon curing [0033].  This manifest itself in better strength of the binder and also for better storage results of products made with the binder indicating enhanced storage stability of the binder material [0033].  Therefore, it would be obvious to the skilled artisan to package a reactive binder in a package suitable for storage of the material to avoid waste of valuable binder materials.  

Regarding claims 59 and 71 - 73, hexamethylenediamine (1,6 hexane diamine (1, 6 diaminohexane), taught by Shooshtari at [0024], is a highly basic amine.  The MSDS titled Hexamethylenediamine shows at the bottom of page 4 that a solution of 100 g Hexamethylenediamine in 1 liter of water has a pH of 12.4.  The pH of the resulting binder solution will be raised by the addition of the highly basic amine.  Therefore, there is an expectation that the pH of the overall solution will lie in the claimed ranges.  As the pH of the binder solution is expected to lie in the alkaline range, no acid is present.  

As to claim 65 and 67, neither phenol nor formaldehyde is used as a reagent in the compositions of examples 1 – 6 therefore the compositions are phenol and formaldehyde free.  Also, Shooshtari discloses that one embodiment of his invention is to provide for novel cellulosic composite materials comprised of a unique formaldehyde free binder [0010].  

Shooshtari discloses that the 9 trials of example 1, example 2 and example 3 that the cured binder has a brown color.  The range of radiation from 400 – 500 nm is in the visible range.  Therefore, there is reasonable expectation that at least a portion of the compositions listed previously will absorb in the range of 400 – 500 nm and 420 nm.  

Regarding claim 72, Shooshtari teaches that the binders are capable of forming a water-insoluble polymer composition [0001].  

As to claim 74, Shooshtari is silent as to a trial which comprises at least two reducing sugars (carbohydrate reactant).  Shooshtari teaches that reducing mono, di and polysaccharides such as glucose, maltose, cellobiose etc. can be used with reducing monosaccharides such as glucose being preferred [0028].  Shooshtari also teaches that the invention is not limited to the specific details set forth in the Examples [0038].  Therefore, it would have been obvious to one skilled in the art the each of the reducing sugars disclosed and mixtures thereof could be used together as there is no teaching that mixtures of reducing sugars cannot be use.  Additionally, it would have been obvious to one skilled in the art to use combinations of a materials which have the same function in the composition.  Since, Shooshtari is fully aware that more than one reducing sugar may be employed, it would have been obvious to a person having ordinary skill in the art to employ mixtures of reducing sugars. Further, the courts have stated that it is primafacie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Claims 52 - 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110045966 to Shooshtari et al hereinafter “Shooshtari” in further view of US 20090169867 to Kelly, Michael DeWayne, hereinafter “Kelly”.  

Shooshtari as applied above in paragraphs 6 – 13 supra is silent as to the limitations of claims 52 - 53 therefore attention is directed to Kelly.  

Kelly is directed to flexible composite materials with aqueous formaldehyde - free binder compositions comprising defatted soy flour and one or more emulsion copolymers for use in glass mats for roofing shingles.  

As to claim 52, Kelly additionally teaches that the substrate materials for application of the binder can comprise natural fibers such as sisal, jute, hemp, flax cotton, coconut, banana; animal fibers such as wool, hair, plastic fibers such as polypropylene, polyethylene, PVC, polyester, rayon, polyamide, polyacrylonitrile, polylactic acid, polycaprolactone; glass fibers, glass wool, mineral fibers, mineral wool and mixtures thereof [0058].  

Regarding claim 53, Kelly teaches at [0094] that that the binder formulations were applied to pre-formed glass fiber mats.  The binder is made up to a solids level of 8 – 13 % [0094].  The coated mats are dried and cured.  After curing the total weight of the coated mats will comprise 87 - 92 % by weight of mat and 8 - 13 % by weight of binder.  This is within the claimed range of 70 – 99% by weight for glass fibers and 8 – 18% for weight of the binder (claim 80).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the binder composition of Shooshtari and apply said binder to the substrate materials (collection of matter) of Kelly to produce applicant’s invention.   A person of ordinary skill in the art would have been motivated to make this combination since both Shooshtari and Kelly are attempting to solve the same problem, the formulation of formaldehyde free binder compositions and, in at least one embodiment, their application to substrates comprising cellulosic materials.  Kelly describes a more extensive list of substrate (collection of matter) materials than Shooshtari.   Additionally, a person of ordinary skill would have been motivated to add a specific species of the generic oxalate corrosion inhibitor as the class of oxalate corrosion inhibitors are disclosed by Kelly for use in the system.  

Additionally, the rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.” DyStar Textilfarben GmbH & Co. Deut-schland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  A reasonable expectation of success exists in the combined teachings of Shooshtari in view of Kelly.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 50 - 54, 57, 59, 60 – 65 and 67 - 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 and 16 - 19 of U.S. Patent No. 10913760. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and patent comprise a binder composition and a collection matter (filler) where the binder further comprises the reaction product of a primary polyamine (nucleophile) and a reducing sugar (carbohydrate reactant) which is a type of carbohydrate.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached at 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAS										9/29/22


/PETER A SALAMON/Primary Examiner, Art Unit 17597